DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4-6, 10, 15, 20, and 22-23 are pending.
This communication is in response to the communication filed 5/13/2022.

Claim Interpretation

A series of singular dependent claims is permissible, in which a dependent claim refers to a preceding claim, which, in turn, refers to another preceding claim.
A claim, which depends from a dependent claim, should not be separated by any claim, which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
In this case, Claim 15 depends on Claim 6, which depends on Claim 22. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-6, 10, 15, 20, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis. Specifically, the claims recite receiving a training dataset, analyzing the training dataset to generate recommendations, clustering recommendations, identifying features of the clusters, generating inclusion criteria for the clusters, generating exclusion criteria for the clusters, identifying a cluster with false recommendations, identifying a cluster as a noisy cluster, and generating exclusion criteria from one of the identified clusters, which are grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps for collecting and analyzing patient data and treatment data to determine which features should be included for the recommendations based on identified clusters of recommendations. See MPEP 2106.04. The claims are directed to concepts relating to organizing patient and treatment information to output recommendations. Although the claims recite a device for training a scoring system and a trained scoring system in the preamble, most of the limitations may be performed, given enough time, by one skilled in the art manually, instead of automatically, because a doctor may obtain patient health and treatment information and use his or her expertise, prior knowledge, and experience to make a clinical decision for a patient. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a memory and a processor. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the processor and memory are used for performing data input, output, storage, and processing functions (par. 18-21).
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves the data processes or the actual functioning of the additional elements. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to provide a clinical decision output instead of actually treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). The additional elements cited provide various data input, output and processing functions for the abstract idea. The additional elements are used to receive patient and treatment data (receiving patient data and treatment outcomes), perform repetitive calculations and analysis (providing a scoring system, analyzing the data to generate recommendations, clustering recommendations), and output data or send messages (identifying and generating inclusion criteria, communicating a confidence score to a user).
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity or mental process itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351. Here, the inventive concept is interpreted to be the limitations that are encompassed by the judicial exception as collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps of receiving a training dataset, analyzing the training dataset to generate recommendations, clustering recommendations, identifying features of the clusters, generating inclusion criteria for the clusters, generating exclusion criteria for the clusters, identifying a cluster with false recommendations, identifying a cluster as a noisy cluster, and generating exclusion criteria from one of the identified clusters amount to no more than using computer devices to automate or implement the abstract idea of collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. Claims 4 and 10 additionally recite a clinical decision support algorithm, which may be a known clustering algorithm or any algorithm used by a generic platform for clinical decision support (Specification par. 38, 44, 55). These additional elements generally link the abstract idea to technological environment, because the processor and computer readable medium perform general computer functions of storing and processing data and do not show any improvement in the storage or data processing functions either alone or in combination. They are also not found to be significantly more, because they are interpreted as extra-solution activity as generally linking the abstract idea to a technological environment to enable the methods to be performed autonomously. 
The rest of the dependent claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis (claims 5, 6, 15, 20). The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above. The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 5/13/2022 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the claims overcome 101 because the claims add a training step. Examiner respectfully disagrees. The claims were determined to recite a scoring system comprising a memory and a processor, where the processor trained the scoring system. The processor is a component of the scoring system; therefore, it is interpreted as being pre-programed to perform the operations of receiving, analyzing, and outputting data. The scoring system as a whole is interpreted to be trained as a result of training specific algorithms based on the specification; however, there are no positive recitations of a mechanism of training a clustering and scoring algorithms in the independent claims and the limitations of the specification cannot be read into the claims. 
Moreover, the previous iteration of independent Claim 22 was recited to state that a trained scoring system performs the receiving, analyzing, clustering, identifying, and generating steps as recited in the claims and now those same steps are recited to train the scoring system. Here, the claims must recite a limitation or a combination of limitations that either integrate the abstract into a practical application or provide significantly more than the abstract idea. It is suggested that the specific training of the clustering and scoring algorithms is specifically used to perform a function that provides an improvement rooted in a technology such as increased processing efficiency of any one of the computer components. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY M. PATEL/Examiner, Art Unit 3686